Citation Nr: 0600545	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1972 
(which included service in Vietnam) and August 1972 to August 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Detroit, Michigan, Regional Office (RO), which denied a 
claim filed by appellant, the veteran's surviving spouse, for 
service connection for the cause of the veteran's death.  In 
a May 2005 written statement, appellant's representative on 
her behalf cancelled a hearing scheduled to be held before a 
hearing officer at the RO.  In September 2005, a Travel Board 
hearing was held before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's certificate of death noted that he died at age 
56 due to arteriosclerotic heart disease.  Appellant alleges 
that the veteran was treated for heart problems in service.  
She also contends that the veteran's death was due to Agent 
Orange exposure in Vietnam.  

In a May 2003 written statement, a private physician reported 
that the cause of the veteran's death in June 2000 had been 
listed as arteriosclerotic/atherosclerotic heart disease or 
coronary artery disease, "possible massive myocardial 
infarction."  Appellant's representative has also submitted 
a medical article dealing with a lipid hypothesis for the 
pathogenesis of atherosclerosis.  In a November 2004 medical 
opinion, a VA physician noted that although the service 
medical records indicated the veteran had had chest pain, 
nonspecific chest wall syndrome, mitral valve prolapse, and 
pericarditis, it was his opinion that the veteran's 
arteriosclerotic heart disease was unrelated to these in-
service cardiac problems and did not likely have an in-
service onset.  However, the rationale for his medical 
opinion was not specifically explained.  Additionally, 
appellant's representative has recently requested that 
another VA medical opinion be obtained that addresses whether 
the veteran's in-service elevated serum cholesterol as well 
as other in-service risk factors led to the development of 
his heart disease.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(2004).  It is the Board's opinion that another 
VA medical opinion should be obtained that adequately 
addresses whether the veteran's fatal heart disease was 
causally or etiologically related to service, including any 
in-service risk factors, including, but not limited to, 
elevated serum cholesterol.  

With regard to a procedural matter, it appears that on March 
17, 2004, the appellant submitted a timely written election 
for the case to be handled under a Decision Review Officer 
(DRO) process, since it was received by the RO within 60 days 
of a January 16, 2004 RO written notice.  It appears that the 
RO considered her election untimely and the DRO process was 
not implemented.  The Board notes that while the case is in 
remand status, it may be appropriately handled under the DRO 
process, unless otherwise indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Arrange for an appropriate VA 
physician to review the entire 
claims folder and express an opinion 
as to whether it is at least as 
likely as not (i.e., is there at 
least a 50 percent probability) as 
to the following:  

(a.)  Was the veteran's fatal 
cardiovascular disease causally or 
etiologically related to clinical 
findings noted in military service?  
The physician should comment on the 
clinical significance, if any, of 
the various conditions that were 
noted or treated during service, 
including left-sided chest pain, 
pericarditis, emphysema/chronic 
obstructive pulmonary disease, 
nonspecific chest wall syndrome, 
mitral valve prolapse, left 
ventricular ectopy, elevated blood 
pressure/hypertension, and elevated 
serum cholesterol (i.e., is it at 
least as likely as not that any of 
these conditions caused or 
materially contributed to the 
development of his fatal 
cardiovascular disease)?  

(b.)  Additionally, the physician 
should opine as to whether it is at 
least as likely as not that any in-
service herbicide exposure caused or 
materially contributed to the 
development of the veteran's fatal 
cardiovascular disease?

The medical opinions should contain 
an adequate medical history and 
provide an adequate rationale for 
the medical conclusions rendered.  

2.  Thereafter, the case should be 
appropriately handled under the DRO 
process, unless otherwise indicated.  
The RO/DRO should consider all 
additional evidence and readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, a 
supplemental statement of the case 
should be provided, and the 
appellant should be afforded the 
appropriate period to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, to the 
extent such action is in order.  

No action is required of the appellant until she is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

